Title: To Thomas Jefferson from Bourdon des Planches, 10 August 1787
From: Bourdon des Planches, Louis Joseph
To: Jefferson, Thomas



Monsieur
Paris, le 10. aoust 1787. rüe de l’Echelle, N. 12.

Dans le courant du mois de novembre dernier, Votre Excellence a bien voulu se charger d’une lettre pour le Général Washington, à laquelle j’avois joint un certificat de M. Le Comte de Grasse, dont l’objet etoit d’affirmer que j’avois été premier Sécrétaire de l’armée qu’il commandoit lors de la prise d’York-Town et de Glocester. Mon but, Monsieur, etoit d’obtenir des Etats unis, une concession, et Votre Excellence, sans me donner aucun espoir de succès, eut cependant la bonté de me promettre d’Envoyer mon paquet. Permettés moy, Monsieur, de vous demander si vous y avés recû reponse et daignés croire que tel sort qu’ait pû avoir ma demande, il ne peut influer en rien sur les sentiments de reconnoissance et de respect avec lesquels j’ai l’honneur d’etre, Monsieur De Votre Excellence Le trés humble et trés obéissant serviteur,

Bourdon

